Colt, J.
The defendant’s first request for instructions was not insisted on at the argument. The instructions given on that head stated the true rule.
The second request was rightly refused. The action is for damages occasioned by the false representations of the defendant in the sale of one half of a certain vessel. The gist of the action is the fraud practised. The ownership of the defendant is not an essential element. If he was acting merely as agent of others, he would be liable. The false affirmation of the defendant, made knowingly, to the plaintiff’s loss or his own gain, is enough. Randall v. Hazelton, 12 Allen, 412. But, under the instructions given, the jury have found that the defendant sold and the plaintiff bought one half the vessel.
As to the last request, there was abundant evidence to go to the jury that the sale was at least of one half the ship. The agreement produced is an agreement for himself and owners to cell the whole to the plaintiff’ and Hunt.

Exceptions overruled.